Citation Nr: 1032398	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  04-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an initial, compensable, disability rating for 
the Veteran's service-connected vasomotor rhinitis.

2. Entitlement to an initial, compensable, disability rating for 
the Veteran's service-connected seasonal sinusitis with claimed 
headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to November 
2001.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The claims 
folder has been transferred to the Board from the Atlanta, 
Georgia, RO.

The Board remanded this case in February 2007 and June 2009 for 
additional evidentiary development.  Regrettably, as explained 
below, additional development remains necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Additional clarification is needed before this appeal is ready 
for appellate review on the merits.  

The Veteran submitted a release form, dated October 2008, 
authorizing the release of records in the custody of VA and a 
private physician who was identified only by last name.  The 
authorization was effective for 180 days.  The RO/AMC sent a 
February 2009 letter to the private physician's address, but did 
not list the correct name of the private physician.  No response 
was received to this letter.  

In June 2009, the Board remanded the claim to provide the Veteran 
an opportunity to submit information regarding private medical 
records.  The RO/AMC sent a July 2009 letter asking the Veteran 
to submit additional information regarding medical treatment.  It 
also repeatedly informed her that she did not need to resubmit 
information already provided, but requested identification of the 
private physician named in the October 2008 release form.  As the 
Veteran did not submit another release form, the RO/AMC did not 
re-contact the private physician listed in the October 2008 
release.  The Veteran responded to VA in July 2010.  In her 
response, she requested for the Board to review her claims and 
attached a copy of the October 2008 authorization. 

The record shows that the Veteran received conflicting 
information regarding the information needed to obtain private 
medical records.  The July 2009 letter repeatedly informed the 
Veteran that she should submit only new evidence; while 
requesting her to re-submit the name of the private physician.  
In her July 2010 response, it appears she desired to have VA 
contact the listed private physician for medical records; as she 
submitted a copy of the October 2008 release form.  To clarify 
the record, the RO/AMC must inform her that the private 
physician's records listed on the October 2008 release form are 
not presently of record.  It should also explain that the October 
2008 release form was valid only for 180 days and furnish her 
with a new VA Form 21-4142 for the release of records.  Inform 
the Veteran that she should resubmit the contact information for 
the private physician referred to in the October 2008 release and 
she should include any additional healthcare providers providing 
treatment following October 2008.  Contact all healthcare 
providers listed.      

Accordingly, the case is REMANDED for the following action:

1.  Send a letter informing the Veteran that 
records from the private physician listed on 
the October 2008 release form (VA Form 21-
4142) are not presently of record.  Inform 
the Veteran that the October 2008 release 
form was valid for 180 days.  Furnish her 
with a new VA Form 21-4142 for the release of 
records.  Inform her that she should resubmit 
the contact information (full name and 
location) for the private physician referred 
to in the October 2008 release form.  Ask her 
to list any additional healthcare providers 
providing treatment following October 2008.  
Associate all correspondence with the claims 
file.  

2.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and her representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


